Citation Nr: 0525392	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  04 16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Cleveland, Ohio, that confirmed and continued a 30 
percent disability rating for the veteran's PTSD and denied 
entitlement to a total compensation rating based on 
unemployability due to the severity of his service-connected 
disability.  The record reflects that the veteran's only 
service-connected disorder is PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been obtained or requested by the RO.

2.  Manifestations of the veteran's PTSD include nightmares 
and some dysthymia.  The most recent Global Assessment of 
Functioning (GAF) score of record is 70.  

3.  The veteran's PTSD is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired memory; impaired abstract 
thinking; hallucinations; obsessional rituals; spatial 
disorientation; neglect of personal hygiene; suicidal or 
homicidal ideation; or an inability to attend to his basic 
daily needs.

4.  The veteran has had employment experience as a farmer and 
as a policeman.  He has a high school education.

5.  The veteran's only service-connected disability is his 
PTSD.  A 30 percent rating has been in effect from October 
26, 2000.  

6.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities without regard to advancing age or 
nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).  

2.  The criteria for entitlement to a total disability rating 
based on unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA eliminated 
the former statutory requirement that a claim be well 
grounded.  The VCAA also includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted and are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA notify a claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard directed by the VCAA].  The record reflects the 
veteran has been informed of the various requirements of law 
pertaining to his appeal in a December 2002 communication, in 
the March 2003 rating decision, in the April 2004 statement 
of the case, and in a June 2004 supplemental statement of the 
case.  In the December 2002 communication he was told that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim.  He was also told that he had 
to give VA enough information about the records so that they 
could be requested.  He was specifically informed that it was 
still his responsibility to support his claim with 
appropriate evidence.

The service medical records are available and VA outpatient 
records have been associated with the claims folder.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board itself is unaware of any pertinent 
evidence that has not been associated with the claims folder.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance requirements as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  No useful purpose would be served 
in remanding the veteran for further development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, without additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom, Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
19 Vet.App. 103 (2005) (an error is not prejudicial when it 
does not affect the essential fairness of the adjudication).

In sum, the Board has carefully considered the provisions of 
the VCAA and finds the development of the claim has been 
consistent with those provisions.  Therefore, the Board will 
proceed to a decision on the merits.

Factual Background

By decision dated in August 1999, service connection for PTSD 
was granted.  A zero percent evaluation was assigned, 
effective January 30, 1998.

At the time of psychiatric examination by VA in January 2001, 
it was indicated the veteran was receiving outpatient 
psychiatric treatment through the VA Medical Center in Poplar 
Bluff, Missouri.  He was also involved in outpatient 
counseling.  He was taking Ativan.  Medical history was 
remarkable for diabetes mellitus, hypertension, status post 
left knee surgery, and status post cerebrovascular accident 
in 1996 and 1997.  The veteran had been married for 50 years.  
He reported that he had a number of friends in a coffee shop 
he visited.  He stated that he worked on a farm for about 10 
years, and then worked for a police department for 20 years 
until his retirement four years previously.  The veteran was 
given an Axis I diagnosis of PTSD.  His current GAF score was 
estimated to be between 60 and 70.

By rating decision dated in January 2001, the disability 
rating for the veteran's PTSD was increased from zero percent 
to 30 percent, effective October 26, 2000.

In an application for increased compensation based on 
unemployability received in July 2002, the veteran indicated 
that he last worked on a full-time basis in December 1996.  
At that time he was a policeman for a local jurisdiction.  He 
reported having been employed there from 1988 to 1996.  He 
also stated he had been employed in the past as a farmer.  
The veteran stated that he left his last job because of his 
disability, but he did not elaborate.  He indicated he did 
not expect to receive disability retirement benefits.  
Although he checked the block for yes when asked about 
attempts to obtain employment since he became too disabled to 
work, when he was requested to name the employers, the type 
of work, and the date he applied, he stated "N/A."

Of record are reports of VA outpatient visits on periodic 
occasions between 2002 and 2004.  At the time of one such 
visit in July 2002, he was described as casually dressed.  
Grooming and hygiene were described as adequate.  He was 
alert, properly rated, and cooperative.  He described his 
mood as okay.  The affect was dysthymic.  Speech was regular 
in rate, rhythm, and volume.  Eye contact was fair.  He 
denied suicidal or homicidal ideation.  Concentration was 
unimpaired.  The Axis I diagnosis was PTSD.  Despite the lack 
of abnormal findings, he was given a GAF score of 45.  

At the time of another outpatient visit in January 2003, he 
reported having a lot of bad memories.  He complained of 
difficulty sleeping because he was restless and had bad 
dreams.  He complained of being depressed all the time.  He 
was described as neat, clean, and cooperative.  Speech was 
normal.  There were no signs of delusions or hallucinations.  
The Axis I diagnosis was PTSD.  He was given a GAF score of 
about 45.  The Prozac he was taking was to be discontinued 
because he said it was not helping.  He was to try 
Cyproheptadine, 4 milligrams at bedtime, for better sleep.  

The records include the report of another outpatient 
psychiatric visit in July 2003.  The veteran complained that 
at the time of his last visit he saw another physician and 
was placed on Periactin to help his sleep.  He complained it 
was too sedating for him.  The veteran was reported as not 
being suicidal or homicidal.  He was very dysthymic in his 
interactive style.  He agreed to try Citalopram starting at 
20 milligrams, and then increasing to 40 milligrams on the 
seventh day.  He was then to return in three months to 
evaluate whether or not the medication was helpful.  He was 
given a GAF score of 55.  

At the time of an October 2003 visit, the veteran was 
described as pleasant, but rather dysthymic.  It was 
indicated he reported with a somewhat improved mood.  He had 
been taking Citalopram consistently, and the examiner was 
able to see some improvement in his affect and presentation.  
He did not feel that it was helpful, but he was willing to 
stay on the medication.  He was to continue taking the 
medication at 40 milligrams daily.  He did not require any 
other psychotropic medication.  He was described as not 
suicidal or homicidal.  He was also described as functioning 
very well for someone his age and degree of compromise.  

When he was seen again in VA outpatient evaluation in 
February 2004, he was described as fairly affable and very 
pleasant.  He was responding well to the Citalopram.  He 
acknowledged that he believed the medication was working.  He 
was continuing in individual therapy and was described as 
benefiting greatly from that process.  There was discussion 
about his nightmares and emotional highs and lows.  He was 
described as not suicidal or homicidal.  It was stated that 
he was functioning fairly well.  He was given a current GAF 
score of 70.  He was to return for follow-up purposes in six 
months.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4, 2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by active military service and their residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are described as examples of the 
type and degree of the symptoms, or their effects, that will 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV, (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994)).  

Under the pertinent regulations, a 30 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there 
is impairment reflecting deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of own personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV at 
32).

A score of 51 to 60 is appropriate when there are "moderate 
symptoms, (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers)."  

A score of 61 to 70 is appropriate when there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Analysis

After a review of the record, the Board finds that a 
disability rating in excess of 30 percent is not warranted.  
In this regard, the Board notes that the evidence does not 
show that the disability is manifested by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and/or difficulty in establishing and 
maintaining effective work and social relationships, 
requirements for the assignment of the next higher rating of 
50 percent.  The record reveals the veteran has been married 
to the same person for more than 50 years.  He reported at 
the time of examination in January 2001 that he had a lot of 
friends in a coffee shop that he visited on a regular basis.  
Also, it was indicated that he worked on a farm for about 10 
years and then worked for a police department for about 20 
years until his retirement in the late 1990's.  The reports 
of outpatient visits between the examination in 2001 and 2004 
do not show the presence of symptoms suggestive of a rating 
in excess of the 30 percent now in effect.  At the time of a 
February 2004 visit, the veteran was described as fairly 
affable and pleasant.  It was noted that he was responding 
well to the medication he was taking.  The veteran was 
described as functioning "fairly well."  The GAF score of 70 
that he was given denotes only mild symptoms and is 
reflective of an individual who is generally functioning 
fairly well.  The veteran was given lower GAF scores at the 
time of visits on periodic occasions in 2003, but he was not 
exhibiting any symptoms indicative of the next higher rating 
of 50 percent at the times of any of those visits.  Further 
review of the record shows the veteran has not been 
hospitalized for psychiatric purposes and he is only seen for 
follow-up purposes on an infrequent basis.  In view of the 
foregoing, the Board concludes that the evidence reflects a 
level of psychiatric disability due to the veteran's PTSD 
most nearly comports with the assignment of the 30 percent 
rating currently in effect.  Accordingly, a higher disability 
rating for the veteran's PTSD is not in order at this time.  

Unemployability

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled individual is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there are two or 
more disabilities, one is ratable at least at 40 percent, and 
there are sufficient remaining disabilities to bring the 
combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  It 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2004).

If a total rating is based on a disability or combination of 
disabilities for which the VA's Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the essential inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not 
be given to impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Based on a review of the pertinent evidence of record, the 
Board finds that the veteran's service-connected psychiatric 
disability alone is not so incapacitating that he is 
precluded from all forms of gainful employment.  The VA 
physician who has seen the veteran on periodic occasions for 
psychiatric treatment and evaluation stated at the time of a 
February 2004 visit that the veteran was functioning fairly 
well.  The veteran was given a GAF score at the time of 70, a 
score as noted above that is indicative of no more than mild 
impairment.  The veteran's PTSD is his sole service-connected 
disability.  

The veteran has reported having a high school education.  He 
was employed as a farmer for a number of years and then for a 
police department for about 20 years before his retirement 
several years ago.  However, his advanced age is not for 
consideration when determining entitlement to a total 
compensation rating based on unemployability.  As noted in a 
discussion regarding his PTSD impairment, the Board believes 
that there is no showing that he is precluded from performing 
gainful employment because of the service-connected 
psychiatric disorder.  A preponderance of the evidence is 
against a claim for unemployability.  There is no basis for 
referring the claim for consideration of an extraschedular 
award.


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a total compensation rating based on 
unemployability due to the severity of service-connected 
disability is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


